By proper indictment and under a correct charge appellant was convicted of the theft of a mule.
There is no bill of exceptions in the record. Neither is there any statement of facts. Nor is there any motion for a new trial. After this case was submitted, the appellant, through his attorney, filed a suggestion to the court that the indictment charges that the offense was committed on May 4, 1912, and claims that the indictment was filed in said court on April 22, 1912. Therefore, the indictment charging the offense was committed after the indictment was filed, that it must necessarily result in the reversal of this case.
The record conclusively shows that the term of court at which this indictment was found and trial had convened on April 1, 1912, and adjourned on June 29, 1912. The trial and conviction were had on June 20, 1912. The record further conclusively shows that this order was entered at the very time the indictment was returned into court: "Wednesday, May 22d 1912. On this the 22nd day of May, A.D. 1912, came the grand jury for the body of the County of Dallas, a quorum being present, and in open court presented, and delivered to the Judge of the Criminal District Court of Dallas County, Texas, *Page 607 
the following bills of indictments, endorsed `A True Bill' and signed by their foreman, J.C. Rugel, to wit: The State of Texas, No. 11467, vs. Henry Fields. Theft of a mule." Then follows a copy of this indictment in this case charging that the offense was committed on the 4th day of May, 1912. At the foot of the indictment it is shown in an attempted copy of the indorsement on the indictment, "Filed April 22, 1912." Taking the record as a whole, there can be no doubt but that this statement purporting to be a copy of what is indorsed on the indictment, showing it was filed April 22, 1912, is clearly a mistake and should have been "Filed May 22, 1912." Therefore, we conclude that as a matter of fact this indictment was found, presented to the court in open session on May 22, 1912, and was then filed and not before then, and that the recitation that it was filed April 22nd, instead of May 22nd, is clearly a typographical or other error. C.C.P., arts. 433-4, and cases noted thereunder in White's Annotation.
Therefore, there being no error assigned and none appearing, the judgment will be affirmed.
Affirmed.